Citation Nr: 1024945	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertensive vascular 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk

INTRODUCTION

The Veteran served on active duty from February 1965 to December 
1968 and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in January 2008 when 
the Board remanded for further development.  After completing the 
requested development to the extent possible, a March 2010 
supplemental statement of the case continued to deny the claims, 
which were then returned to the Board for further appellate 
consideration.  The Board finds that there has been substantial 
compliance with its April January remand.  Therefore, the Board 
will proceed to adjudicate the appeal.

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in September 2007.  A transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Hypothyroidism was not present in service and has not been 
shown to be etiologically related to service.  

3.  Hypertensive vascular disease was not present in service or 
within one thereafter, and has not been shown to be etiologically 
related to service.

CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Hypertensive vascular disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2004, prior to 
the date of the issuance of the appealed January 2005 rating 
decision.

The Board further notes that, in November 2006 and February 2008, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim(s) adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in November 2008 that was fully adequate for the 
purposes of determining the nature and etiology of the claimed 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as hypertensive vascular 
disease, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War Veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, but 
also any diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection under 38 
U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome).  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(4). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that his current hypothyroidism and 
hypertensive vascular disease are a result of his period of 
service in the Persian Gulf from January 1991 to May 1991.

Service treatment records are silent as to complaints, findings, 
or diagnoses of either hypothyroidism or hypertensive vascular 
disease.  In the January 1991 report of medical history the 
Veteran did not report either thyroid trouble or high blood 
pressure.  

The first evidence of both hypothyroidism and hypertensive 
vascular disease comes from a 1994 Louisville VAMC treatment 
report, which notes diagnoses of both conditions at that time.  
Additionally, the Veteran submitted evidence of treatment for 
both conditions from January 1995 to October 2006.  At his 
September 2007 Board travel board hearing, the Veteran testified 
that he was initially diagnosed with both disorders in 1994 
during his Desert Storm screening.  

Pursuant to the January 2008 Board remand, the Veteran was 
afforded a VA examination in November 2008.  The examiner opined 
that it was less likely than not that the Veteran's 
hypothyroidism and hypertensive vascular diseases were related to 
his period of military service.  

The examiner stated that with regard to the hypothyroidism, the 
only symptom the Veteran had between 1991 and 1994 was weight 
gain which is nonspecific and could have been related to 
inactivity following the Veteran's return from active duty.  
There was no other evidence to support that the Veteran had 
hypothyroidism within a year after separation, and there was no 
evidence to suggest that hypothyroidism was presumed related to 
Persian Gulf War or exposures.  

With regard to the hypertensive vascular disease, the examiner 
stated that the Veteran did not display persistent elevated blood 
pressures until 1993, and the examiner also stated that the 
Veteran had several other risk factors for developing 
hypertension.  The examiner stated that the Veteran's 40 year 
history of one pack a day tobacco use, a family history of 
hypertension, elevated cholesterol, and a six pack a day alcohol 
use for an unknown number of years all could have contributed to 
the development of the Veteran's hypertensive vascular disease.  
Therefore, the examiner gave the opinion that it was less likely 
than not that the Veteran's hypertensive vascular disease was 
caused by service or exposure to chemicals during operation 
Desert Storm.  

Analysis

After review of the evidentiary record, the Board finds that 
service connection is not warranted for hypothyroidism or for 
hypertensive vascular disease.  In this regard, the Board notes 
that treatment records from the Veteran's service do not reflect 
any complaints, findings or other references with respect to 
either hypothyroidism or hypertensive vascular disease.  

The Board acknowledges that the Veteran was diagnosed with 
hypertensive vascular disease and hypothyroidism in 1994; 
however, this is 3 years following his separation from service.  
Additionally, the competent evidence of record does not link 
either of these disabilities to the Veteran's service.  

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue to be addressed by the Board.  Here, the 
Veteran is a layperson, not a medical professional, and thus is 
not competent to provide an opinion as to whether his current 
hypothyroidism or his hypertensive vascular disease disabilities 
are related to his service.  Further, the Board notes that by the 
Veteran's own testimony he did not experience either of these 
disabilities for 3 years following separation from active duty 
service.  Therefore, service connection on the basis of 
continuity of symptomatology is not for consideration.

Nothing in the evidentiary record shows that either the Veteran's 
hypothyroidism or his hypertensive vascular disease is related to 
his service.  In fact, all of the medical opinions on point state 
that is unlikely that either of these disabilities is 
etiologically related to his active service, or any claimed 
chemical exposure in service.  

As such, service connection for hypothyroidism and for 
hypertensive vascular disease is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.

The Veteran contends that her claimed joint disorder may be the 
result of her service in the Persian Gulf War.  As stated above, 
38 C.F.R. § 3.317 is meant to allow for the award of disability 
benefits for illnesses which by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Additionally, only 
qualifying chronic disabilities may be considered under this 
regulation, such chronic disabilities are defined by a cluster of 
signs or symptoms to include joint pain.  Here, the record 
contains definite diagnoses of hypothyroidism and hypertensive 
vascular disease, and there has been no showing whatsoever that 
the claimed conditions are the result or a manifestation of an 
undiagnosed illness.  


ORDER

Service connection for hypothyroidism is denied.

Service connection for hypertensive vascular disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


